DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1 and B1 in the reply filed on 6/28/2021 is acknowledged.
Claims 6, 7 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2 & 5 are objected to because of the following informalities:  
Claim 2 recites the limitation “imprint” in line 3.  It should recite “an imprint.” 
Claim 5 recites the limitation “between the step the metal layer” in line 3.  It should recite “between the steps of the dissolving the metal layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the imprint" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation a mineral, and the claim also recites a diamond which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
	Claims 1-14 would be allowed if the claims are rewritten to overcome the above claim objection and 35 U.S.C. 112(b). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rey-Mermet (U.S. Patent Publication No. 2011/0203934) teach a process for producing a part provided with an external element, the process comprising: 
providing an electrically conductive substrate (2) having an upper surface (Fig. 1); 

irradiating the insulating layer (3) so that a hollow pattern (3b) is formed that passes through the insulating layer (Figs. 3 & 4); 
depositing a metal layer (5) into the pattern by galvanic growth so that, at the end of the depositing the metal layer, the metal layer partly rests on the insulating layer (Fig. 5); 
dissolve the insulating layer (3b) (Fig. 6); 
covering an assembly comprising the substrate (2) and the metal layer (5) with a mass (10) of a base material of the part, wherein the mass forms an imprint of the assembly (Fig. 10); 
separating the mass (10) and the metal layer (5) from the substrate (2) (Fig. 11).
	However, Rey-Mermet fails to teach machining the insulating layer and the substrate so that a hollow pattern is formed that extends over a portion of the substrate, wherein the metal layer (5) then forms an outgrowth forming an external element on the mass, the shape of the outgrowth corresponding to the imprint of the pattern.
	Other references such as Dubach et al. (U.S. Patent Publication No. 2016/0176228), Lima de Miranda (U.S. Patent Publication No. 2016/0170306), Morimoto (U.S. Patent Publication No. 2005/0126917) and Winkler et al. (U.S. Patent Publication No. 2011/0236580) also fail to teach the aforementioned limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        7/19/2021